Citation Nr: 1024377	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-29 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  

2.	Entitlement to a compensable rating for the residuals of a 
stress fracture of the 3rd metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO), that, in 
pertinent part, denied ratings in excess of 50 percent for 
PTSD and zero percent for the residuals of a stress fracture 
of the 3rd metatarsal of the left foot and a TDIU.  

Although the Veteran has appealed a denial of TDIU by the RO, 
in the decision below, the Board awards a total disability 
rating on a schedular basis for PTSD.  Consequently, the 
Board finds that the claim for TDIU is rendered moot by the 
award of the schedular 100 percent rating.  38 C.F.R. § 
4.16(a) (2009) (TDIU may be assigned only where the schedular 
rating is less than total).  


FINDINGS OF FACT

1.	The Veteran's PTSD is currently manifested by total 
occupational and social impairment.  

2.	At no time during the appellate period is the stress 
fracture of the 3rd metatarsal of the left foot shown to have 
been manifested by evidence of malunion.


CONCLUSIONS OF LAW

1.	A schedular rating of 100 percent rating is warranted for 
the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic 
Code (Code) 9411 (2009).  

2.	A compensable rating for the residuals of a stress 
fracture of the 3rd metatarsal of the left foot is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a, Code 5283 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009). 

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim for a total rating based on 
individual unemployability due to service connected 
disabilities.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A May 2006 letter explained the evidence 
necessary to substantiate this claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  

Regarding the claims for increased ratings for PTSD and the 
residuals of a 3rd metatarsal fracture, the Veteran did not 
receive specific notice that substantially complied with the 
requirements.  In Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the Supreme Court reversed the case of Sanders v. 
Nicholson, 487 F.3d 881 (2007), which had held that any error 
in VCAA notice should be presumed prejudicial and that VA 
must always bear the burden of proving that such an error did 
not cause harm.  In reversing Sanders, the Supreme Court in 
essence held that - except for cases in which VA has failed 
to inform the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  
The Veteran has not alleged that he was prejudiced because he 
did not receive the notice required in increased rating 
claims.  Notably, the record reflects that he was provided 
with the essential notifications in the May 2006 letter noted 
above and was provided with disability rating and effective 
date criteria in a July 2006 letter.  A June 2008 letter 
provided additional information in this regard.  

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom, and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  

The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

Service connection for PTSD was granted by the RO in an 
August 2004 rating decision.  The current 50 percent rating 
was awarded at that time.  

On June 2006 VA examination the Veteran reported recurrent 
and intrusive distressing recollections of the traumatic 
events of Vietnam.  He said that this occurred almost every 
day.  He also got distressing dreams almost every night and 
flashback episodes almost every day.  He had panic attacks, 
described as shaking of his hands and head, acid reflux, and 
facial flushing.  The attacks occurred almost everywhere: 
work, home, or at the VA hospital.  He denied avoiding 
thoughts, feelings and conversations associated with the 
traumatic events of Vietnam.  He did avoid activities and 
places that aroused recollections.  He had a markedly 
diminished interest or participation in significant 
activities and felt detached or estranged from others.  He 
reported difficulty falling asleep and would sleep for only 
two to three hours before waking up and having more 
difficulty falling asleep.  He described irritability and 
outbursts of anger, difficulty concentrating, hypervigilance, 
and being easily startled.  He reported having depression, 
which had worsened over the past three to four years.  The 
depression worsened as the day went on.  He said his energy 
level was at zero and had been for the last 10 to 15 years.  
He denied psychotic or manic symptoms.  

On mental status examination, the Veteran was alert and 
cooperative.  He was of average grooming and hygiene and was 
clean and neat, relaxed and not fearful.  He was unpleasant, 
angry and hostile, but did not have any bizarre posturing, 
gait or mannerisms.  His affect was appropriate and labile.  
He denied suicidal or homicidal ideation or intent.  Speech 
was fluent, without pressure or retardation.  There were no 
loose associations, tangentiality, or circumstantiality.  He 
denied hallucinations, delusions, schneiderian symptoms or 
other psychotic symptoms.  There was no psychomotor 
retardation or excitability.  He was oriented to person, 
time, place and purpose.  Recent memory was impaired in that 
he could only remember two of three objects at three and five 
minutes, but remote memory was intact.  He had loss of 
concentration during serial sevens.  Judgment and insight 
were fair.  The diagnoses were PTSD and major depressive 
disorder secondary to PTSD.  His Global Assessment of 
Functioning (GAF) score was 55.  

On November 2008 VA examination, the Veteran was alert and 
oriented times three.  He was well groomed and cooperative, 
however he had some tremors and, occasionally, when talking 
about his anger, he was noted to shake.  Thought processes 
were coherent, with no tangentiality and no looseness of 
associations.  Affect was constricted, mood was sad and 
anxious.  There were no delusions, hallucinations, suicidal 
or homicidal ideations.  Memory for recent and remote events 
was judged to be intact.  Abstract thinking and ability to 
perform calculations was also intact.  The diagnosis was 
PTSD, chronic.  A GAF score of 50 was assigned.  The examiner 
indicated that the PTSD was manifested by recurrent, 
intrusive and distressing recollections of traumatic events; 
avoiding thoughts or conversations associated with the trauma 
and of people or places that aroused recollections of the 
trauma; feelings of detachment or estrangement from others; 
difficulty with falling or staying asleep; irritability; and 
hypervigilance, with exaggerated startle response.  

VA outpatient treatment records show that the Veteran was 
receiving regular therapy for his PTSD.  In September 2006, 
it was noted that he was very emotional and anxious, felt sad 
and useless at times.  He denied suicidal or homicidal 
thoughts or plans and there was no psychosis or delirium.  He 
was restarted on the medication Zoloft.  In February 2007, it 
was noted that his mood had improved, with less anxiety and 
depression.  His sleep disturbances continued, but overall it 
was noted that he was significantly improved.  When last 
examined, in July 2009, the Veteran continued to be pre-
occupied with death and illness issues that pervaded his 
consciousness.  He was sad and cried frequently.  He took 
Zoloft every day and lorazepam sparingly.  It was noted that 
he spoke of cognitive techniques to deal with anxiety and 
PTSD symptoms.  There were no suicidal or homicidal issues 
and no psychosis found.  

A statement, dated in November 2009, was received from the VA 
psychiatrist who indicated that he had been treating the 
Veteran on an outpatient basis since February 2004.  He 
indicated that the Veteran continued to have significant 
difficulties in interpersonal emotional and cognitive areas 
along with his considerable medical difficulties.  He stated 
that his condition was considered to be permanent and 
stationary and that he was unemployable.  The current GAF 
score was listed as 42.  

An April 2010 statement was received from a private 
psychologist.  It was indicated that the Veteran's medical 
records had been reviewed, and that an extensive interview 
had been conducted.  The examiner concluded that there was no 
question that the Veteran had become completely and totally 
disabiled secondary to chronic and severe PTSD.  Symptoms 
included a depressed mood, restricted affect, intermittent 
suicidal ideation, hopelessness, despondency, anhedonia, and 
the incapacity to function in basic day-to-day situations.  
These symptoms had caused him to be unable to function 
occupationally.  There was no evidence of a remission in 
these symptoms.  The diagnoses were PTSD, chronic, and major 
depression, recurrent, severe, without psychotic features.  
The major depression was considered to be a direct result of 
PTSD.  GAF score was listed as between 30 and 35.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A score of 31-40 is assigned where 
there is "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994). A score of 41-50 is 
assigned where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 is appropriate where there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers."  Id.

Throughout the appeal period, the Veteran's PTSD has been 
manifested primarily by depression, anxiety and panic 
attacks; recurrent, intrusive and distressing recollections 
of traumatic events; avoiding thoughts or conversations 
associated with the trauma and of people or places that 
aroused recollections of the trauma; feelings of detachment 
or estrangement from others; difficulty with falling or 
staying asleep; irritability; and hypervigilance, with 
exaggerated startle response.  GAF scores of 55 and 50 were 
noted during the VA compensation examinations, but the 
physician who has been treating the physician on an 
outpatient basis gave a GAF score of 42 and the examiner who 
evaluated the Veteran and submitted an April 2010 report 
listed the GAF scores as between 30 and 35.  Most 
importantly, these latter reports include opinions that the 
Veteran is unemployable due to the symptoms of his PTSD.  

The Board finds the evidence reasonably shows the Veteran is 
totally disabled as a result of his PTSD.  The VA examination 
reports and VA treatment records endorse symptoms of PTSD 
during the appeal period, including evidence of panic 
attacks; nightmares; limited judgment and insight; impairment 
of short term memory; disturbances of mood; anxiety; a 
restricted affect; suicidal ideation; hopelessness; 
despondency; and depression.  Moreover, the examiner stated 
that the Veteran has the incapacity to function in basic day-
to-day situations and was not able to function 
occupationally.  The Board acknowledges that GAF scores of 55 
and 50 assigned by VA examiners signify that the Veteran has 
serious symptoms or a serious impairment, but are not 
dispositive and do not serve as a basis for an increased 
evaluation.  The scores of 42 and 30 to 35 are; however, 
indicative of total disability due to PTSD.  Therefore, and 
giving the Veteran the benefit of the doubt, the Board finds 
that a 100 percent schedular evaluation is warranted for 
PTSD.  

Residuals of a Stress Fracture of the 
3rd Metatarsal of the Left Foot

Service connection for the residuals of a stress fracture of 
the 3rd metatarsal of the left foot was granted by the RO in 
a March 1975 rating decision.  The current noncompensable 
rating was assigned at that time.  

On June 2006 VA examination, it was reported that the Veteran 
had not received treatment for the stress fracture of the 3rd 
metatarsal of the left foot sustained during service since 
his discharge from active duty.  He reported that he 
experienced occasional pain in the left foot in the dorsum in 
the area of the 3rd metatarsal.  The pain was usually brought 
on by excessive physical exertion such as prolonged walking 
or standing.  He described his pain as level 5 on a scale of 
1 to 10.  He was able to function without medication.  He 
denied any specific functional limitations or loss of time 
from work because of his left foot problem.  He stated that 
he only suffered from severe pain in the left foot when he 
climbed or walked for prolonged periods of time.  He stated 
that he experienced weakness, stiffness, and swelling in the 
left foot at rest, and pain when he walked or stood.  

On examination, the Veteran complained of pain to palpation 
of the dorsum of the left foot at the level of the third 
metatarsal, but did not complain of pain when his attention 
was diverted.  He was able to stand on the left foot without 
difficulty and without complaints of pain in the plantar 
aspect of the foot.  There were no valgus deformities with no 
malalignment of the forefoot or midfoot.  Palpation of the 
plantar surface of the left foot revealed no tenderness, but 
he complained of tenderness to the dorsum of the left foot in 
the area of the third metatarsal.  Dorsiflexion of all toes 
produced no pain and there were no varus or valgus 
deformities.  He did not have any hammertoes and there was no 
evidence of Morton metatarsalagia, hallux valgus, or hallux 
rigidus, bilaterally.  With respect to the left foot, there 
did not appear to be any limited function to standing and 
walking.  He did not require any type of shoe wear.  X-ray 
studies could not be completed for several reasons, partly 
because the Veteran could not be properly positioned due to 
left knee pain.  The diagnosis was status post stress 
fracture, third metatarsal, left foot, resolved; without 
scarring or abnormalities of the left foot at the present 
time.  

The Veteran's left 3rd stress fracture residuals have been 
rated under the criteria found in 38 C.F.R. § 4.71a, Code 
5283.  Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  Under that diagnostic code, a 10 
rating is assignable for moderate disability, a 20 percent 
rating is assignable for moderately severe disability, and a 
30 percent rating is assignable for severe disability.  A 
maximum 40 percent rating is assignable for actual loss of 
use of the foot.  

VA outpatient treatment records, dated from March 2005 to 
July 2009, do not show treatment for the Veteran's left 3rd 
metatarsal stress fracture residuals.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
no-percent evaluation, a no-percent evaluation will be 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  

Throughout the appeal period, the record reflects there has 
been tenderness in the area of the dorsum of the left foot, 
but no evidence of malunion of the 3rd metatarsal, moderate 
or otherwise, so as to warrant a compensable rating.  The 
schedular criteria for a compensable rating are not met, and 
a 0 percent rating must be assigned.  See 38 C.F.R. § 4.31.

The Board has considered whether staged ratings may be 
warranted; however, the criteria for a schedular compensable 
rating for left 3rd metatarsal fracture residuals were not 
met for any period of the time under consideration.  Hence, 
staged ratings are not indicated.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required.  


ORDER

A rating in excess of 100 percent for PTSD is allowed, 
subject to the controlling regulations governing the payment 
of monetary benefits.  

A compensable rating for the residuals of a stress fracture 
of the 3rd metatarsal of the left foot is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


